DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/25/2019 and 7/15/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 11/4/2019.  These drawings are acceptable.
Election/Restrictions
5.	Applicant’s election of Group I (claims 1-12) in the reply filed on 12/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 1-12 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 12 recites the limitation "… the at least one packing material… " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




11.	Claim(s) 1-2, 5 and 8-10 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Roumi et al (US 20120077095 A1).
Regarding claim 1, Roumi discloses a battery in the form of a round cell comprising at least one electrode element (1601) having an inner side and an outer side and at least one temperature control element (1603), wherein the inner side of the electrode element is spaced apart from the outer side of the at least one electrode element (1601) by means of the temperature control element (1603) [Fig. 16A, 16B; paragraph 0026-0027, 0116, 0130].

    PNG
    media_image1.png
    392
    552
    media_image1.png
    Greyscale


Regarding claim 2, Roumi teaches that the at least one electrode element (1601) includes at least two electrode elements, and the at least one temperature control 
Regarding claim 5, Roumi teaches that the at least one temperature control element is designed in the form of a cooling element and/or a cooling conduit through which a cooling medium flows [paragraph 0130].
Regarding claim 8, Roumi teaches that the at least two electrode elements have a cylinder shell-shaped design and are situatable coaxially with respect to one another, and/or the at least two electrode elements have different diameters [Fig. 16A, 16B].
Regarding claim 9, Roumi teaches two temperature control elements (1603) [Fig. 16A, 16B].
Regarding claim 10, Roumi teaches that the at least two temperature control elements (1603) have a cylinder shell-shaped design and are situatable coaxially with respect to one another, and the at least two temperature control elements have different diameters [Fig. 16A, 16B].


12.	Claim(s) 1-4, 6-8 and 11-12 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Doshi (US 20110305932 A1).
Regarding claim 1, Doshi discloses a battery in the form of a round cell (100) comprising at least one electrode element (102, 104) having an inner side and an outer side and at least one temperature control element (108), wherein the inner side of the electrode element is spaced apart from the outer side of the at least one electrode element (102, 104) by means of the temperature control element (108) [Fig. 1-5, 7; paragraph 0028-0032, 0035].

Regarding claim 3, Doshi teaches that the electrode element is wound to form a winding and the temperature control element (108) is wrapped between the inner side of the electrode element and the outer side of the same electrode element [Fig. 4].
Regarding claim 4, Doshi teaches that the electrode element (102, 104) has a strip-shaped design and the temperature control element (108) has a strip-shaped design [Fig. 4].
Regarding claim 6, Doshi teaches a housing (120) for the battery cell (100) is provided and the outer side of the electrode element (104) is spaced apart from the housing by means of the at least one temperature control element (108) [Fig. 1, 4].
Regarding claim 7, Doshi teaches two electrode elements (102, 104) [Fig. 4].
Regarding claim 8, Doshi teaches the at least two electrode elements (102, 104) have a cylinder shell-shaped design and are situatable coaxially with respect to one another and the at least two electrode elements have different diameters [Fig. 1, 4, 5, 7].
Regarding claim 11, Doshi teaches at least one tubular or cylindrical packing material (118) is provided on which the at least one electrode element (102) is situated, and the inner side of the at least one electrode element (102)is spaced apart, from the at least one packing material (118) by means of the at least one temperature control element (108) [Fig. 4].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723